     Case 6:20-cv-00013-JRH-BKE Document 7 Filed 04/20/20 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                              STATESBORO DIVISION


DENNIS KELLY,

             Plaintiff,

      V.                                             CV 620-013


TOOMBS COUNTY FIRE DEPARTMENT
and TOOMBS COUNTY DETENTION
CENTER,

             Defendants.



                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      so ORDERED this _^^^day of April, 2020, at Augusta, Georgia.



                                                          , CHIEF"JUDGE
                                       aJNIT^D STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
